DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballauf (US 2017/0040870) in view of Nunnally (US 7,410,123) and Boughtwood (US 9,148,074).
Regarding claim 1: Ballauf teaches a rotary wing aircraft (fig. 1) comprising:
an airframe (1);
a mast (fig. 3: 5) fixedly engaged to the airframe (¶ 33: support body 5 is part of the main body 1) and extending along a first axis (8);
an electric motor (2) including a stator assembly (4”) engaged to the mast and a rotor assembly (4’) disposed radially outward from the stator assembly (see fig. 3) and configured to rotate with respect to the stator assembly (¶ 33: rotor 4’ rotates about stator 4”); and
a plurality of rotor blades (of assembly 3) projecting radially outward from the rotor assembly (see fig. 1), wherein the stator assembly of the electric motor is vertically offset from the plurality of rotor blades (fig. 1: assembly 3 is above the entire electric machine 2).
Ballauf shows bearings (7) engaging the stator and rotor assemblies (see fig. 3) but is silent to the construction of the bearings. Though Ballauf discloses magnets and coils (¶ 3), Ballauf is silent to the stator supporting a plurality of electric coils and the rotor supporting a plurality of magnets.
Nunnally teaches a rotorcraft (10) having a stator assembly (16) supporting a plurality of electric coils (fig. 7: coils 40 on stator 16) and a rotor assembly (36) supporting a plurality of magnets (fig. 7: magnets 44 on rotor 36). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the magnetically driven rotorcraft of Ballauf to employ electric coils on the stator and magnets on the rotor as taught by Nunnally, as a known configuration of a magnetically driven rotorcraft, for the purpose of driving the rotors to provide lift. Nunnally is also silent to bearing races.
Boughtwood teaches a rotorcraft (c. 20, ℓ. 5-14: “rotor-driven aircraft (e.g. helicopters)”) having a stator assembly (30/610), a rotor assembly (50/630) and a bearing assembly (c. 18, ℓ. 48-67; fig. 18) including a first opposing race engaged to the stator assembly (c. 18, ℓ. 55-60: “the stator is axially rigidly attached to inner races of the pair of bearings”; c. 35, ℓ. 59-60: “Stator 610 is axially rigidly attached to outer races of bearings 640”), a second opposing race positioned opposite to the first opposing race and engaged to the rotor assembly (c. 18, ℓ. 55-60: “the pair of axially spaced arms are axially rigidly attached … to outer races of a pair of bearings”; c. 35, ℓ. 52-56: “rotor 630 … axially rigidly attached … to outer races of a pair of axially symmetric bearings 640”), and a plurality of bearings (the bearings within the races; bearings 640) disposed between the first and second opposing races (c. 18, ℓ. 48-67; see fig. 18), wherein the bearing assembly maintains a tolerance between the plurality of electric coils and the plurality of magnets and eliminates chafing between the stator assembly and the rotor assembly (c. 18, ℓ. 61-67; c. 35, ℓ. 61-67). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the bearings of Ballauf as bearing races attached to the rotor and stator and containing bearings as taught by Boughtwood, as a known magnetically driven rotor bearing arrangement, for the purpose of reducing wear on the rotor and stator due to the relative rotation thereof.
Regarding claim 3: Ballauf provides the rotary wing aircraft set forth in claim 1, wherein the electric motor is supported by a distal end portion of the mast (Ballauf fig. 3: distal from portions of mast 5 beneath the figure).
Regarding claim 5: Ballauf provides the rotary wing aircraft set forth in claim 3 (see Ballauf), wherein the rotor assembly includes a rotor housing (visible in fig. 3, such as at 6) and a bearing (10) located radially between the rotor housing and the mast (see fig. 3).
Regarding claim 10: Ballauf provides the rotary wing aircraft set forth in claim 1, wherein the rotor assembly includes a plurality of magnets arranged circumferentially about the mast and supported by the rotor housing (Ballauf ¶ 3).
Regarding claim 11: Ballauf provides the rotary wing aircraft set forth in claim 1, wherein the stator assembly includes a stator housing (visible in Ballauf fig. 3) engaged to the mast, and a plurality of coils supported by the stator housing and arranged circumferentially about the mast (Ballauf ¶ 33).
Claims 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballauf in view of Nunnally and Boughtwood as applied to claim 1 above, and further in view of Groenewald (US 2018/0002005).
Regarding claim 2: Ballauf, as modified by Nunnally and Boughtwood, provides the rotary wing aircraft set forth in claim 1, but is silent to a teetering mechanism for the rotating assembly.
Groenewald teaches a rotary wing aircraft having a fixed mast (14) with a stator assembly and a rotor assembly which rotates about the stator assembly (¶ 43), the rotor blades (18) extending from the stator assembly (see fig. 1) and a teetering mechanism (including 16, 22) pivotally engaged to the rotor assembly (see fig. 4), wherein each one of the plurality of rotor blades is engaged to and projects radially outward from the teetering mechanism (see fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the rotary wing aircraft of Ballauf with a teetering assembly as taught by Groenewald for the purpose of permitting greater freedom of motion of the rotor blades.
Regarding claim 6: Ballauf, as modified by Nunnally, Boughtwood and Groenewald, provides the rotary wing aircraft set forth in claim 2, wherein (see Groenewald) the teetering mechanism includes a rocker arm (Groenewald 24 / alternatively, Groenewald 22) pivotally engaged to the rotor housing (Groenewald fig. 2: shown where it connects to 22 / at 16) and along a pivot axis (61P or 62P / of 16) that traverses the first axis (actuator 24 extends along an axis which traverses the rotational axis of the shaft 14 / all axes of rotation of 16 traverse the axis of the mast 14).
Regarding claim 7: Ballauf, as modified by Nunnally, Boughtwood and Groenewald, provides the rotary wing aircraft set forth in claim 6, wherein the plurality of rotor blades project radially outward from and are supported by the rocker arm (Groenewald fig. 2: blades 18 extend out from the location of actuators 24 and are supported in part by the actuators / extend outward from and are supported by the collar 22).
Regarding claim 8: Ballauf, as modified by Nunnally, Boughtwood and Groenewald, provides the rotary wing aircraft set forth in claim 6, wherein the rocker arm (in the consideration of the rocker arm as Groenewald collar 22) extends circumferentially continuously and is disposed radially outward from the rotor housing with respect to the first axis (see Groenewald fig. 2).
Regarding claim 9: Ballauf, as modified by Nunnally, Boughtwood and Groenewald, provides the rotary wing aircraft set forth in claim 6, wherein the rocker arm (in the consideration of the rocker arm as Groenewald collar 22) is oblong and extends longitudinally normal to the pivot axis (see Groenewald fig. 2).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballauf in view of Nunnally and Boughtwood as applied to claim 1 above, and further in view of Takeuchi (US 2012/0074820).
Regarding claim 13: Ballauf, as modified by Nunnally and Boughtwood, provides the rotary wing aircraft set forth in claim 1, but fails to teach a heat exchanger configured to cool the stator assembly. Takeuchi teaches a heat exchanger (fig. 7A: fin 142) configured to cool an electromagnet (124) of a stator assembly (¶ 57) in a motor (¶ 74). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the electromagnet of Ballauf with a heat exchanger as taught by Takeuchi, to release the heat generated by the electromagnet and improve its output torque (Takeuchi ¶ 74).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carver (US 6,575,401) teaches a magnetically driven rotor having bearing raceways, magnets on the rotor assembly and electromagnets on the stator assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Richard R. Green/Primary Examiner, Art Unit 3647